Bonds.com Group, Inc. 8-K Exhibit 10.1 EXECUTION COPY BONDS.COM GROUP, INC. UNIT PURCHASE AGREEMENT December 31, 2009 BONDS.COM GROUP, INC. UNIT PURCHASE AGREEMENT This Unit Purchase Agreement (this “Agreement”) is made as of December 31, 2009 (the “Effective Date”) by and between Bonds.com Group, Inc., aDelaware corporation (the “Company”), and Laidlaw Venture Partners III, LLC, a Delaware limited liability company (the “Purchaser”). RECITALS Subject to the terms and conditions set forth in this Agreement and pursuant to Sections 4(2) and 4(6) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 promulgated thereunder, the Company desires to issue and sell to Purchaser, and Purchaser desires to purchase from the Company, Units (as defined below) of securities of the Company, as more fully described in this
